Citation Nr: 0927230	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated November 2007.  The development has been accomplished 
and the matter has been returned to the Board.


FINDING OF FACT

The Veteran has degenerative disc disease of the lumbar spine 
that is not related to his active service.  No treatment for 
degenerative disc disease of the lumbar spine was 
demonstrated until years after service.  No continuing low 
back disorder was shown in service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in April 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The Veteran contends that his current low back disability had 
its onset during his active duty.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Examination upon entrance into service indicated a normal 
spine.  Service medical records dated February 1972, April 
1972, July 1973, and May 1975 indicated complaints and 
treatment for low back pain.  Additionally in May 1975 the 
Veteran was issued a temporary physical profile for his low 
back pain.  A report of medical history upon separation, 
dated August 1975 indicated complaints of recurrent back 
pain.  However a reviewing physician noted a pulled muscle in 
the lower back in June 1975, treated with pain pills and 
muscle relaxers.  Recovery was noted to be uneventful with no 
complications and no sequale.  A separation examination of 
the same date noted a normal spine on clinical evaluation.

A January 1981 post-service, private medical record noted 
complaints of pain in the thoracic and lumbar area.  An x-ray 
performed showed that vertebral bodies and intervertebral 
spaces of the dorsal and lumbosacral spines were 
unremarkable.  A November 1981 private treatment record 
indicated complaints of severe low back pain that came on 
suddenly.  A diagnosis of low back pain syndrome was 
provided.

A March 2004 from J.H.N., M.D., noted a history of chronic 
low back and right lower extremity pain with a past medical 
history of herniated nucleus pulposus at L3-L4.  A March 2004 
MRI showed lumbar spondylosis with mild disc bulge at L3-4, 
mild to moderate bulge at L4-5, and other mild herniation at 
L4-5 slightly to the left.  Disc herniation at L5-S1 was also 
noted with asymmetry to the left.

Treatment records from J.D.W., M.D., dated April 2004 to 
April 2005 indicated treatment for degeneration of lumbar or 
lumbosacral intervertebral disc space, lumbago, unspecified 
thoracic or lumbosacral neuritis or radiculitis, and spasm of 
muscle.  An April 2004 consultation report indicated that the 
Veteran reported low back pain for 20 years, with symptoms 
began around January 1984, secondary to unloading a truck.  
Subsequent records reflected continued treatment for the 
Veteran's disorders.

A July 2004 functional capacity evaluation from Jameson 
Rehabilitation Center, indicated complaints of a long term 
history of progressive low back pain which worsened over the 
last six month period.  The Veteran reported initially 
sustaining a low back injury during military service in 1975.  
The physical therapist indicated chief complains included low 
back pain with intermittent radiating paresthesia in the 
right lower extremity.  

A UPMC Presbyterian Shadyside Hospital neurosurgery report 
dated July 2006 reflected diagnoses of lumbar spinal 
stenosis.  A long history of low back pain and bilateral 
lower extremity pain was noted.  Additionally, an MRI 
suggested lumbar stenosis which appeared to be a combination 
of arthritic changes, congenital stenosis, and epidural 
lipomatosis.  

The Veteran was provided with a VA examination in July 2008.  
The Veteran complained of low back pain but noted an 
abatement of symptoms after successful low back surgery, but 
still had some daily pain and intermittent radiation to the 
right leg.  After review of the record and examination, the 
examiner noted a history of low back pain and a diagnosis of 
L4-5 radiculitits secondary to degenerative disc disease.  

The examiner stated that while the Veteran had a few minor 
low back complaints of sprain or strain type of etiology 
during service, they seemed to have been treated 
appropriately.  Years after the Veteran's military service, 
the Veteran complained of back pain and was found to have 
degenerative disc disease, first noted on a March 2004 MRI.  
The examiner opined that it was not at least as likely as not 
that the origin of the Veteran's low back pain stemmed from 
the military as the injuries and complaints at that time were 
of the mild mechanical type.  The examiner further stated 
that it was several years later when the Veteran developed 
pain symptoms and neurologic findings indicative of 
degenerative disc disease.  Finally, the examiner opined that 
when comparing the type of injuries to the low back during 
service and taking into account the many years that passed 
before the Veteran complained of back pain and had findings 
of nerve problems and degenerative disc disease, it was not 
as least as likely as not that the current problems were due 
to his military service.

While the Veteran currently has degenerative disc disease of 
the lumbar spine, there is no objective evidence that the 
Veteran's lumbar spine disability is related to his back 
complaints during active service.  While service treatment 
records showed complaints of back pain, a report of medical 
history upon separation noted a pulled muscle in the lower 
back with an uneventful recovery with no complications and no 
sequale.  A separation examination indicated a normal spine.  
The Veteran did not complain of back pain again until 1981, 
about 6 years after discharge from service, when he was 
diagnosed with low back pain syndrome.  The first 
documentation of degenerative disc disease was in a March 
2004 MRI, showing lumbar spondylosis with mild disc bulge at 
L3-4, mild to moderate bulge at L4-5, and other mild 
herniation at L4-5 slightly to the left.  Disc herniation at 
L5-S1 was also noted with asymmetry to the left.  Further, an 
April 2004 consultation report from Dr. J.D.W., indicated 
that the Veteran reported low back pain for 20 years, with 
symptoms that began around January 1984, secondary to 
unloading a truck.  

Additionally, a VA examiner stated that it was not at least 
as likely as not that the Veteran's current degenerative disc 
disease of the lumbar spine was related to his few minor 
complaints of back pain during active service.  The examiner 
opined that when comparing the type of injuries to the low 
back during service and taking into account the many years 
that passed before the Veteran complained of back pain and 
had findings of nerve problems and degenerative disc disease, 
it was not as least as likely as not that the current 
problems were due to his military service.

Thus, while the Veteran asserted that he had chronic low back 
pain since his discharge from service, the Board notes the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  Here, the Veteran is competent 
to say that he had chronic low back pain since his discharge 
from military service.  The Board finds, however, that his 
assertion that his treatment for a low back condition during 
service caused his current degenerative disc disease is not 
credible.  As noted above, report of medical history and 
examination upon separation noted an uneventful recovery from 
a pulled muscle in the low back, and a normal spine.  With 
the exception of a 1981 complaint of low back pain, 
degenerative disc disease was not documented until March 
2004, almost three decades following his service separation.  
Thus, the claim of continuity of symptomatology can be given 
no credence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

Accordingly, the evidence of record does not show that the 
Veteran's degenerative disc disease is due to service.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a low back disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


